UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6510



OLUDARE OGUNDE,

                                           Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-404-AM)


Submitted:   October 31, 2001          Decided:     December 20, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. Thomas Drummond Bagwell, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oludare Ogunde appeals from the district court’s order denying

Ogunde’s motion for relief from judgment pursuant to Fed. R. Civ.

P. 60.   We have reviewed the record and the district court’s order

and find no reversible error.        Ogunde failed to establish any

grounds on which the motion could be granted.     In re Burnley, 988

F.2d 1, 3 (4th Cir. 1992).    The district court did not abuse its

discretion in denying the motion.      United States v. Holland, 214

F.3d 523, 527 (4th Cir. 2000).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2